PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/740,776
Filing Date: 28 Dec 2017
Appellant(s): SHI et al.



__________________
Jeffrey Simon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2022, and appealing from the Office Action mailed on August 25, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The rejections of the record for the Appeal are indicated below:

A.	Claims 11 and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Chiu et. al. (Toxicology Letters (2010) 192:408-418) in view of Ruegg (US 2006/0147520).

	B.	Claims 11 and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Schuller (Carcinogenesis (1991) 12:2301-2303) in view of Burgis et. al. (US 2011/0092505).
(2) Response to Argument

A. 	Arguments regarding the 35 U.S.C. 103 rejection over Chiu et. al. (Toxicology Letters (2010) 192:408-418) in view of Ruegg (US 2006/0147520).
 
	NOTE 1:  in the office action dated 08/25/2021, on page 5, third paragraph, second line, where it says: “Vincristine (VIN)”, it should say “Vincristine (VCR)”.

	NOTE 2: in the office action dated 08/25/2021, on page 6, on the Figure at the top, where it says “NICARPIDINE”, it should say “NICARDIPINE”.

B. 	Arguments regarding the 35 U.S.C. 103 rejection over Schuller (Carcinogenesis (1991) 12:2301-2303) in view of Burgis et. al. (Us 2011/0092505).

NOTE 3:  in the office action dated 08/25/2021, on page 10, second paragraph, after “Burgis” it should be added “(paragraph [0194])”.

Since Appellant argued to both rejections simultaneously, so are the responses.





First, Appellant argues:
For reasons of record, none of the four cited references, neither Chiu, Ruegg, Schuller, nor Burgis, disclose any data or other information about nicardipine’s efficacy in treating any type of cancer, much less treatment data of the claimed small cell lung cancer or non-small cell lung cancer. Note that there is no in vitro or in vivo data about nicardipine’s efficacy in treating any types of cancer in Chiu, Ruegg, Schuller, and Burgis
The Examiner disagrees:
True, none of the above references teaches that nicardipine is effective in treating small lung cancer or non-small cell lung cancer.  If that were the case, a 102 anticipatory rejection would have been issued.  It is the combination of the above references (Chiu and Ruegg; or Schuller and Burgis) that makes the instant claims obvious.

Second, Appellant argues:
As elaborated below, despite Chiu and Schuller disclosing that some calcium channel blockers present antiproliferative effects on various cancer cell lines, none of the cited references provide any teaching or suggestion that the disclosed calcium channel blockers exhibit the same mechanism of action as nicardipine. 
On the contrary, Schuller specifically states that niguldipine appears to act on additional cellular targets, adding that additional studies will have to clarify the molecular mechanism of these observed antiproliferative effects. See Schuller, page 2303.
The Examiner disagrees:
Schuller runs experiments in 3 different types of cell lines that correlate with the treatment of Non-Small Cell Lung Cancer (NSCLC) (NCI-H727, NCI-H322 and NCI-H358).  They compare the activity of two well-known Calcium channel blockers: Verapamil and the dihydropyridine Niguldipine (B859-35):

    PNG
    media_image2.png
    112
    353
    media_image2.png
    Greyscale
VERAPAMIL (VER)

    PNG
    media_image3.png
    102
    168
    media_image3.png
    Greyscale
NIGULDIPINE (B859-35)
Both compounds were active in all 3 types of lung cancer cell lines, however, Niguldipine was much more potent and effective than Verapamil.  To explain these differences, the authors conclude: “Contrary to Verapamil, which specifically blocks calcium channels of the L-type, B859-35 (Niguldipine) appears to act on additional cellular targets, thus resulting in a longer-lasting and more powerful inhibition of cell growth” (see Schuller et al., 1991, page 2303, left column, last sentence, through right column until the end, before References).   Note that the word “additional” clearly states that both compounds: Verapamil and Niguldipine show their efficacy against the NSCLC cells due to their calcium channel blocker activity, however, due to their different potencies and efficacies the authors speculate that besides the calcium channel blocker activity, Niguldipine might act against additional cellular targets.  So, there is no denial that calcium channel antagonism of these molecules plays a role in their antiproliferative effects on human lung cancer cell lines; the fact that Niguldipine might act on other targets besides calcium channel blocker, does not deny the fact that the skilled in the art will understand that calcium channel antagonism is still required for a molecule to show this antiproliferative activity, regardless of any other type of molecular mechanism that might further improve the efficacy against NSCLC.
Further, the skilled in the art, knowing the higher potency and efficacy of niguldipine, and knowing that niguldipine is a calcium channel blocker structurally defined as dihydropyridine, will try to substitute niguldipine with another calcium channel blocker that also happens to be structurally a dihydropyridine, like for example: nicardipine:

    PNG
    media_image4.png
    86
    169
    media_image4.png
    Greyscale
NICARDIPINE


    PNG
    media_image3.png
    102
    168
    media_image3.png
    Greyscale
NIGULDIPINE
and expect that Nicardipine will behave similarly to Niguldipine (including acting on additional cellular targets besides Calcium channel blocking) because of its close structural and biological similarities. 



Second, Appellant argues:
Similarly, Chiu describes a study examining the chemotherapeutic effects of various calcium channel blockers including nifedipine. The results in Chiu confirm that structurally and functionally related calcium channel blockers can have conflicting effects on various cancer types, which implies an unreasonable expectation that any one calcium channel blocker will function the same as a different calcium channel blocker in treating various forms of cancer (Chiu, pages 412-413, section 3.5 “Other calcium channel blockers, DIL and NIF, reverse drug resistance with lower efficacy and higher toxicity than VER.”; and page 417, stating “VER is not only an ABCB1 inhibitor, but also an L-type calcium channel blocker... We demonstrated that neither DIL nor NIF is an inhibitor of ABCB1.”).
The Examiner disagrees:
Chiu studies the effect of 3 calcium channel blockers [Verapamil (VER), diltiazem (DIL) and nifedipine (NIF)] on drug (docetaxel (DOC) and vincristine (VCR) resistant human lung cancer cell lines (MDR-resistant human lung cancer cell lines). 

    PNG
    media_image2.png
    112
    353
    media_image2.png
    Greyscale
VERAPAMIL (VER)

    PNG
    media_image5.png
    226
    228
    media_image5.png
    Greyscale
DILTIAZEM (DIL)

    PNG
    media_image6.png
    106
    116
    media_image6.png
    Greyscale
NIFEDIPINE (NIF)

   Verapamil, unlike diltiazem and nifedipine, is also and inhibitor of ABCB1 (ATP Binding Cassette transporter B1) and as such is more effective in sensitizing drug resistant human lung cancer cell lines that diltiazem and nifedipine.  In fact, the authors conclude that: “Therefore, inhibition of calcium influx (i.e. calcium channel blockers) may provide a new target to modulate multidrug resistance (MDR) in chemotherapy” (see Chiu et al., 2010, abstract, last sentence), further they state: “In summary, our findings suggest that DOC and VCR-mediated NSCLC exhibit both ABC (ATP Binding Cassette) and non-ABC associated MDR phenotypes.  Modulation of MDR activity by L-type calcium channel blockers reverses the resistance that does not require the overexpression of ABC transporters and marked the significant role of calcium channel blockers in chemotherapy” (See Chiu et al., 2010, page 417, left column, last paragraph).
So contrary to Applicant’s assertions, there are no “conflicting effects in various cancer types”, since, first, there is only one type of cancer studied (NSCL), and second, the results predict that calcium channel blockers, like the dihydropyridine nifedipine, play a role in sensitizing MDR-positive human lung cancer cell lines.  The difference in activity among the different types of calcium channel blockers is normal and expected because differences in efficacy among compounds of similar biological activity are consistently observed by skilled artisans in the context of a given biological analysis of interest.
So, the killed in the art will expect that a dihydropyridine calcium channel blocker like nicardipine, will show a similar effect than the dihydropyridine calcium channel blocker nifedipine.

    PNG
    media_image4.png
    86
    169
    media_image4.png
    Greyscale
NICARDIPINE


    PNG
    media_image6.png
    106
    116
    media_image6.png
    Greyscale
NIFEDIPINE

Third, Appellant argues:
In further contrast to the Examiner’s assertion, Applicant provided a signed Declaration of inventor Dr. Yongyong Shi previously filed as an exhibit in response to the 10/08/2020 final office action (hereinafter “Shi Declaration”). Dr. Shi notes in his declaration that nicardipine functions differently than nifedipine. In particular, Dr. Shi references the study by Onoda et al. and notes, “Onoda examined the anti-tumor activity of nicardipine and compared it with the activity of nifedipine in a mouse model grafted with a cisplatin-resistant B16a variant (B16a-Pt) cell line. Onoda et al. Cancer Research 49, 2844-2850, (1989). The parent B16a cells are B16 amelanotic melanoma cells which exhibit metastasis in the lungs of the mice (p2844, col 2, last sentence). The B16a-Pt cells retain the parent B16a characteristics of spontaneous metastasis to the lungs (p2845, col 1, second to last sentence of the first paragraph).” Specifically, “Onoda examined the effects of nicardipine alone, nifedipine alone, nicardipine in combination with cisplatin, and nifedipine in combination with cisplatin with respect to primary tumor volume and pulmonary metastases in mice grafted with B16a-Pt cells.” (See Shi Declaration, at paragraph 7; See also Onoda, at Table 2 below).

    PNG
    media_image7.png
    315
    473
    media_image7.png
    Greyscale

In discussing the results presented in Table 2 of Onoda, Dr. Shi explains that “nicardipine alone or nicardipine in combination with cisplatin does not reduce primary tumor volume or pulmonary metastases.” (Shi Declaration, at paragraph 7, Emphasis Added). In contrast, nifedipine in combination with cisplatin significantly reduced primary tumor volumes and pulmonary metastases.
Dr. Shi further notes that “based on the studies, Onoda concluded that nicardipine is ‘ineffective despite that fact that [its] kinetics for binding to the dihydropyridine receptor component of the calcium channel favors [it]...over nifedipine.’ See p.2849, col 1, second full paragraph.” Shi Declaration, paragraph 7.
Dr. Shi summarizes that based on the teachings of the state-of-the-art references such as Onoda, a person skilled in the art would have no reasonable expectation for nicardipine to be efficacious in the treatment of small cell lung cancer and non-small cell lung cancer. Dr. Shi further substantiates this conclusion with the fact that neither Chiu nor Schuller teach the treatment of lung cancer with the use of nicardipine and Onoda teaches that nicardipine did not previously show efficacy in the same in vitro assay that showed efficacy for nifedipine. Id. at paragraph 9.
Accordingly, as evidenced by the Shi declaration and the Onoda reference, one of skill in the art would not have any reasonable expectation of success in treating non-small cell or small cell lung cancer with nicardipine. Onoda specifically taught that Nicardipine was considered ineffective for inducing antitumor effects. (Onoda, page 2849, column 1). Further, Onoda provides that while nicardipine and nifedipine are both consider calcium channel blockers, the pharmacokinetic effects are considerably different. In particular, Onoda notes that nifedipine has a greater degree of specificity for Bl6a-Pt cells than nicardipine. Onoda further goes on to state that the ineffectiveness of nicardipine despite nicardipine’s more favorable binding to components of calcium channels is likely the result of nifedipine’s interaction with an as yet identified specific “target site” as opposed to the specific interactions of the class of calcium blockers. Onoda further provides that Nifedipine’s ability to alter intracellular levels may be due to a unique mechanism independent of the voltage-sensitive calcium channel that is not representative of other calcium channel blockers. (/d. at 2844, column 1). This evidences that while nicardipine and nifedipine belonging to a class of calcium blockers, the two compounds operate via different mechanism that may result in nifedipine interacting with an unspecified target cite that is not related to the mechanism of nicardipine. (/d. at 2844, column 1).
This evidence directly contradicts the Examiner’s contention that it would have been prima facie obvious for one of skill in the art to substitute nifedipine with nicardipine as both function in a similar manner. OA, page 6. Instead, the teachings in the art establish that both nicardipine and nifedipine operate via separate mechanisms that lead to completely different outcomes when the compounds are evaluated for their inhibitor effects on various cancer pathologies.
The Examiner disagrees:
First, and most important, the studies done by Onoda et al., 1989 were published long before claimed priority of instant application 06/30/2015, and the experiments were done in cisplatin-resistant B16 amelanotic melanoma (B16a) variant (B16a-Pt), not in lung cancer cell lines.  Because the studies by Onoda et al., 1989 are outside the scope of claimed method of instant application, this alone will prevent any conclusion to be made regarding the ability of any calcium channel blocker, including nicardipine, nifedipine and nimodipine, as to their potential efficacy in treating lung cancer. 
Second, regarding the effect of these 3 calcium channel blockers in reducing metastases of cisplatin-resistant variant B16a-Pt, all three calcium channel blockers were ineffective when administered alone.   
Third, when the 3 calcium channel blockers were administered in combination with cisplatin, only the combination of nifedipine/cisplatin was moderately active in reducing metastases of cisplatin-resistant variant B16a-Pt.  As Appellant noted above: “Onoda notes that nifedipine has a greater degree of specificity for B16a-Pt cells than nicardipine”.  Again: this effect is completely unrelated, nor it can be correlated to the efficacy of nifedipine or nicardipine against lung cancer cells recited in instant claims 11 and 25.
The fact that nifedipine in combination with cisplatin was somewhat effective in reducing the volume of pulmonary metastases in cisplatin-variant B16a-Pt cells, and the combination of nicardipine and cisplatin was ineffective in reducing the volume of pulmonary metastases cisplatin-variant B16a-Pt cells, is more a reflection of the differences between the nifedipine/cisplatin combination vs. nicardipine/cisplatin combination than any differences between nifedipine and nicardipine alone, which as mentioned above they both have the same behavior (i.e. they are both ineffective) against reducing the volume of pulmonary metastases in cisplatin-variant B16a-Pt cells.
Fourth: nifedipine and nicardipine are functionally equivalents, which does not mean that they are identical. In fact, according to MPEP 716.02:
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. /n re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare /n re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’. . . to have very little meaning in a relevant legal sense")”.

Fourth, Appellant argues:
Moreover, Chiu further demonstrates that calcium channel blockers of the same family may have conflicting effects on the same cell lines. For instance, Chiu provides that A549/D16 cell lines treated with diltiazem showed reduced viability and resensitized cells to docetaxel (anti-mitotic agent), whereas viability of A549/D16 cells was not affected by nifedipine treatment and the resensitization of nifedipine-treated A549/D16 cells did not increase to the level of parental A549 cells. (Chiu, page 413, column 1 and FIG. 3). Further, nifedipine has no effect on parental H1299 (non-small cell lung cancer cells) in contrast to significant toxicity by diltiazem. (/d. “NIF had no effect on parental H1299 cells in contrast to significant toxicity by DIL.”) Moreover, nifedipine showed the lowest efficacy in re-sensitizing drug resistance compared to other calcium channel blockers. The data provided in FIG. 3 of Chiu illustrates minimal to no effect on the cell viability of H1299 (non-small cell lung cancer cells) when treated alone. (/d. FIG. 3). As such, the data and discussion of Chiu clearly indicate that despite the similarities between calcium channel blockers, there is no reasonable expectation that one calcium blocker would act in a similar manner to any other calcium blocker let alone any expectation that a different calcium channel blocker would have effectiveness against completely different cancer cell lines.
In particular, one of skill in the art would find no teaching or suggestion in Chiu that nifedipine, let alone nicardipine, presents an effective treatment for small cell or non-small cell lung cancer. On the contrary, the data from FIG. 3 of Chiu illustrates that nifedipine at best has minimal if not insignificant inhibitory effects on various cancer cell lines when used alone. FIG. 3 illustrates that nifedipine alone (solid black line) provided no measurable reduction in cell viability for H1299 non-small cell lung cancer cells. Rather, only when combined with Docetaxel, an antimitotic agent, does nifedipine demonstrate any reasonable reduction of cell viability.  Thus, one skill in the art would not look to Chui as teaching nifedipine or any other calcium channel blocker as a feasible treatment for small cell or non-small cell cancer lines.

    PNG
    media_image8.png
    349
    683
    media_image8.png
    Greyscale


The Examiner disagrees:
First, Applicant insists in demonstrating that not all the calcium channel blockers are the same.  As stated above, they don’t have to be the same, they simply have to be functionally equivalent.  So differences in activity/efficacy are expected.
Second, Chiu teaches that: “there are 3 type classes of L-type calcium channel blockers that have been used clinically: Diltiazem (DIL) is a benzothiazepine calcium channel blocker that is an intermediate between a phenylalkylamine like Verapamil (VER) and dihydropyridines like nifedipine (NIF) in its selectivity for vascular calcium channels” (see paragraph that bridges pages 412 and 413). The statement by Chiu et al. clearly indicates some of the structural and biological differences between these types of calcium channel blockers.  Another difference, that was discussed before, is the fact that verapamil is also an ABCB1 inhibitor, and diltiazem and nifedipine are not, which explains the higher efficacy of verapamil.
Regarding the data provided by Chiu in Figure 3B, Applicant only presented the data regarding the H1299 cell line.  However, here is the complete Figure 3B which also encompasses the results obtained in the A549 cell line:

    PNG
    media_image9.png
    696
    657
    media_image9.png
    Greyscale
 

As it can be seen, in the A549 cell line that is resistant to Vincristine (A549/V6), nifedipine is quite effective (see top right graph, line corresponding to the A549/V6 cell line).  In fact, the authors state: “These data showed that DIL (Diltiazem) and NIF (Nifedipine) alone are highly toxic to VCR (Vincristine) resistant A549/V16 subline without DOC or VCR treatment.  Although DIL and NIF exhibited lower efficacy in re-sensitizing drug resistant sublines and higher toxicity to parenteral cancer cells, they may have the potential for treatment of DOC (Docetaxel) and VCR resistant NSCLC alone or in combination with chemotherapeutic drugs” (See Chiu et al., 2010, page 413, right column, top paragraph).
Further, in the H1299 cell line that is resistant to Docetaxel (H1299/D8) nifedipine is still effective showing almost 80% cell viability at 20 micromolar (see bottom left graph, line corresponding to the H1299/D8 cell line).
The statement by Appellant that “the data from Figure 3 of Chiu illustrates that nifedipine at best has minimal if not significant inhibitory effects on various cancer cell lines when used alone” is completely inaccurate, because as discussed above, the data for the A549/V6 cell line shows strong inhibitory activity by nifedipine, and the H1299/D8 cell line shows some inhibitory activity by nifedipine.
Also, the statement by Appellant that: “Figure 3 illustrates that nifedipine alone provided no measurable reduction of cell viability for H1299 non-small cell lung cancer cells.  Rather only when combined with Docetaxel, an antimycotic agent, does nifedipine demonstrate any reasonable reduction of cell viability”, is also inaccurate for the reasons discussed above.
In summary, contrary to Applicant’s assertions, the data clearly shows that nifedipine has antiproliferative activity against certain NSCLC cells that are resistant to either vincristine or docetaxel.


Fifth, Appellant argues:
Furthermore, in light of the Shi declaration and the teachings of Onoda, Applicant has provided experimental data illustrating that Nicardipine surprisingly exhibits a specific inhibitory effect on the proliferation of non-small cell lung cancer cells. Specification, at paragraph [00990], Table 1.
A prima facie case of obviousness based on structural similarity may be rebutted by proof that the claimed compounds possess a surprising or unexpectedly advantageous property. In re Papesch, 137 USPQ 43 (CCPA 1963); see also MPEP § 2144.09 VII and cases cited therein. Even the unexpected superiority of a property shared with the prior art may be sufficient to rebut prima facie obviousness based on close structural similarity. In re Chupp, 2 USPQ2d 1437 (Fed. Cir. 1987). In accordance with this legal principle, courts have found evidence of surprising and unexpectedly superior results sufficient to establish the non-obviousness of many compounds over prior art compounds of highly similar structure. For example, the court in In re Wiechert found that evidence that claimed compounds exhibited greater activity than the prior art compounds was sufficient to rebut prima facie obviousness based on close structural similarity. In re Wiechert, 152 USPQ 247 (CCPA 1967). Applicant has submitted herein such proof to rebut the alleged prima facie case of obviousness.
Specifically, the IC50 values of various cells under the effect of nicardipine were tested and the results are summarized in Table 1 of the present application. The Applicants have surprisingly found that nicardipine treatment of non-small cell lung cancer cell lines NCI- H446 and NCI-H524 resulted in exceptional inhibition of cancer cell proliferation. The low IC50 values illustrate that even at lower doses, Nicardipine is able to efficiently inhibit lung cancer progression. The surprising effectiveness of Nicardipine in inhibiting the proliferation of non-small cell lung cancer is further advanced by the comparative data within table 1, which provides that Nicardipine’s inhibitory potential for cancer cell lines not encompassing the claimed invention is considerably inferior to the inhibitory potential of nicardipine in treating cell lines embodying the claimed invention. Id. at Table 1, below. Specifically, Table 1 provides that the IC50 value for SNU-449 (human hepatoma cells) is relatively high compared to NCI- H446 and NCI-H524 cells, indicating low potency for the inhibitory effects on this particular cell line. Thus, the surprising efficacy of nicardipine in inhibiting cancer cell progression is specific to the cell types embodied in the claims.

    PNG
    media_image10.png
    173
    450
    media_image10.png
    Greyscale

The Examiner disagrees:
There is nothing unexpected regarding the fact that nicardipine is effective against NSCLC cell lines and not effective against human hepatoma cell lines.  In fact, this is what is expected, since there is no known compound that will show efficacy in treating all types of cancer, which is known to cancer researchers for decades.  In fact, most of the compounds are specific for one or two types of cancer and ineffective in other cancer cell lines.


Sixth, Appellant argues:
Moreover, Onoda’s findings that nicardipine has ineffective antitumor activity, whereas nifedipine, which has been shown to act through a different mechanism, results in superior antimetastatic and antitumor actions indicates that one of skill would have no reasonable expectation of success in substituting nifedipine with nicardipine. However, the experimental data of the present application illustrates that despite previous research indicating the ineffectiveness of nicardipine, nicardipine provides exceptional inhibitory potential against non- small cell and small-cell lung cancer lines. Thus, the experimental data illustrates unexpected results for the surprising effectiveness of nicardipine in inhibiting non-small cell and small cell lung cancer cell progression.
Therefore, even if one were to assume any functional relationship between the compounds of the cited references and nicardipine in treating various forms of cancer, Applicants have provided surprising and unexpectedly superior results sufficient to establish the non-obviousness in treating small cell and non-small cell lung cancer with nicardipine. Accordingly, Applicants have provided sufficient evidentiary support to rebut the Examiner’s assertion of a prima facie case of obviousness based on structural similarity.
The Examiner disagrees:
First, the Onoda et al., 1989 reference was discussed with some detail above.  The fact is that Onoda is silent regarding the activity of nicardipine or nifedipine in any lung cancer cell.  Onoda discloses the in vitro activity of three different dihydropyridine calcium channel blockers: nicardipine, nifedipine and nimodipine against cis-platinum resistant melanoma cells, not lung cancer cells.  Like Applicant stated: “nicardipine has ineffective tumor activity”, however, what is missing is that: “nicardipine, as well as nifedipine and nimodipine, have ineffective platinum resistant melanoma activity”.  There is nothing in Onoda’s references that suggests that nicardipine is ineffective against lung cancer cells.
Contrary to Applicant’s assertions, and as discussed above, both the Chiu and Schuller references, the primary references cited in the maintained 103 rejections, clearly show that calcium channel blockers in general and dihydropyridine calcium channel blockers in particular (like nifedipine and niguldipine) show notable efficacy against different types of lung cancer cell lines.












For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        


Conferees:

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.